Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 3-12 are objected to because of the following informalities:  Claim 3 is dependent to cancelled claim 2.  Claims 5-6, and 8 also depend to cancelled claim 2.  Claims 4, 7, and 10-12 depend to claims 3, and 5-6.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
3.	Prior rejections of claims 23-24 imder 35 U.S.C. 101 are withdrawn in view of applicant amendments. 
Claim Rejections - 35 USC § 112
4.	Prior rejection of claims 20 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of applicant’s amendments.


5.	Prior rejection of claim 24 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of cancellation of claim 24.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

7.	Claims 1, 3-8, 10-13, 15-18, 20, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20090070337 by Romem et. al. (hereafter Romem)  further in view of US Patent Application Publication 20140095457 by Justin Quan (hereafter Quan).
Claim 1:
Romem discloses “A method of data replication in a distributed storage system of a mobile communications network, the distributed storage system comprising a plurality of geographically separated storage locations, the method comprising, at a first storage location of the plurality of geographically separated storage locations:”[ A method of data replication (0042, generating replicas) in a distributed storage system of a mobile communications network(0039, a distributed storage system that supports public land mobile networks systems), the distributed storage system (fig. 1 1)comprising a plurality of geographically separated storage locations (0042, The storage system comprises a distributed storage sub-system, which may be referred to as a global storage sub-system that includes a number of storage devices hosted in a number of different sites and connected with one another via a network.), the method comprising, at a first storage location of the plurality of geographically separated storage locations (0042, storage devices hosted in a number of different sites and connected with one another): ]
“receiving one or more first requests for data stored in the distributed storage system”[ receiving one or more first requests for data (0085, data flows during requests)stored in the distributed storage system (fig. 1-3)] 
to be stored at the first storage location (000094, local database that updates the related data element, as shown in 402), the further data (0094, data element)being different (0094, write) to the data requested (fig. 5-6, 203 requested data element)in the one or more first requests (0085, data flows during requests)]
“determining a second storage location, of the plurality of storage locations, at which the determined further data is stored, the second storage location being different to the first storage location;” [determining a second storage location (fig. 7, remote local databases; fig. 7 global database), of the plurality of storage locations (fig. 1-3), at which the determined further data is stored (0094, global database updates the data element; 0094, the global database sends either a remove request or an update request to all or some of the local databases.), the second storage location (fig. 7, remote local databases; fig. 7 global database) being different to the first storage location (fig. 7, local database)]
“sending, to the determined second storage location, a replication request for replicating the determined further data at the first storage location;” [sending, to the determined second storage location (0094, global database updates the data element; 0094, the global database sends either a remove request or an update request to all or some of the local databases.), a replication request for replicating(fig. 7, update 404)  the determined further data at the first storage location (0094, local database that updates the related data element, as shown in 402)]
“receiving, in response to the replication request, the further data; and” [receiving, in response to the replication request(fig. 7, update 404)  , the further data (0094, global database 
“storing the further data such that the further data is replicated at the first storage location in advance of one or more further requests for the further data being received at the first storage location.”[ storing the further data (0094, global database updates the data element; 0094, the global database sends either a remove request or an update request to all or some of the local databases.) such that the further data is replicated at the first storage location(0063 data element that is locally stored in one of the local storage sub-system; 0094, local database that updates the related data element, as shown in 402)  in advance of one or more further requests for the further data being received at the first storage location (0042, future requests from the same location meet real time responsiveness)]

Romem does not explicitly disclose
“identifying a predefined access pattern with which the one or more first requests are associated; and” 
“determining the further data to be stored at the first storage location based on the identified predefined access pattern.”

On the other hand, Quan discloses “wherein the determining the further data to be stored at the first storage location comprises: identifying a predefined access pattern with which the one or more first requests are associated; and” [wherein the determining the further data to be stored (0030, upload data file) at the first storage location (fig. 2 235) comprises: identifying a 
“determining the further data to be stored at the first storage location based on the identified predefined access pattern.”[ determining the further data to be stored (0030, upload data file) at the first storage location (fig. 2 235) based on ((0032, based on number of factors…; 0043, file is not accessed as frequently…stores only one copy of file c)the identified predefined access pattern(0032, access pattern)]

Both Romem and Quan provide further data to be stored as a write request.  Romem does not explicitly disclose predefined access pattern.  On the other hand, Quan provides for determining access pattern for measuring popularity of a particular file in order to regulate the amount of copies stored on the distributed storage system.  Both Romem and Quan are further directed towards managing storage systems in order to improve latency.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing date of the application to have provided Quan’s disclosure above to the disclosure of Romem for the purpose of providing storing less copies or adding more copies in order to improve the overall latency when requesting a file in the storage system.

Claim 3:
The combination of Romem and Quan disclose in Quan “The method according to claim 2, wherein the identifying the predefined access pattern with which the one or more first requests are associated comprises: determining one or more characteristics of the one or more of the first Claim 4:
The combination of Romem and Quan disclose in Quan “The method according to claim 3, wherein the one or more characteristics comprise one or more request sources from which one or more of the first requests is received; and/or one or more sets of data that are requested in one or more of the first requests; and/or one or more entries of the distributed storage system to which one or more of the first request relates.”[ wherein the one or more characteristics (0038, how frequently) comprise one or more request sources (0038, the particular data file) from which one or more of the first requests is received (0038, accessed or requested by a user who has uploaded the particular data file); and/or one or more sets of data(0038, the particular data file)  that are requested in one or more of the first requests(0038, accessed or requested by a user who has uploaded the particular data file); and/or one or more entries (0038, uploaded the particular data file) of the distributed storage system (fig. 2) to which one or more of the first request relates(0038, accessed or requested by a user who has uploaded the particular data file)]Claim 5:
The combination of Romem and Quan disclose in Quan “The method according to claim 2, wherein the identifying the predefined access pattern with which the one or more first requests are associated comprises: selecting the predefined access pattern with which the one or more first requests are associated from a plurality of said predefined access patterns.”[ wherein the identifying the predefined access pattern (0032, access pattern) with which the one or more first requests are associated(0038, accessed or requested by user)  comprises: selecting the predefined access pattern (0038, frequency of access is high) with which the one or more first requests(0038, accessed or requested by user)   are associated from a plurality of said predefined access patterns (0038, frequency of access is high; 0042 not accessed as frequently)]Claim 6:
The combination of Romem and Quan disclose in Quan “The method according to claim 2, wherein the identified predefined access pattern comprises information related to the one or more further requests for data stored in the distributed storage system to be received by the first storage location, and the further data to be stored at the first storage location is determined based on the information related to the one or more further requests.”[ wherein the identified predefined access pattern (0032, access pattern) comprises information (0038, how frequently)related to the one or more further requests (0038, accessed or requested by user)   for data stored in the distributed storage system(fig. 2) to be received by the first storage location (fig. 2 235), and the further data to be stored (0030, upload data file) at the first storage location (fig. 2 235) is determined based on the information related (0043, frequently) to the one or more Claim 7:
The combination of Romem and Quan disclose in Quan “The method according to claim 6, wherein the information related to the one or more further request comprises information identifying one or more applications that are to send the one or more further requests for data stored in the distributed storage system to the first storage location.”[ wherein the information (0038, how frequently) related to the one or more further request (0038, accessed or requested by user)   comprises information(0038, frequency access is high)  identifying one or more applications that are to send (0038, determine to store one or more copies on the storage system since it maybe faster and more efficient to retrieve the data from the storage system)the one or more further requests for data (0038, accessed or requested by user) stored in the distributed storage system to the first storage location (fig. 2 235)]Claim 8:
The combination of Romem and Quan disclose in Quan “The method according to claim 2, wherein the method comprises: determining the predefined access pattern; wherein the determining the predefined access pattern comprises: monitoring requests received at one of the plurality of storage locations; applying a pattern recognition process to the monitored requests, thereby to identify a pattern in the monitored requests; and determining the predefined access pattern based on the identified pattern.”[ wherein the method comprises: determining the predefined access pattern (0032, access pattern); wherein the determining the predefined access pattern (0032, access pattern)comprises: monitoring requests received at one of the plurality of Claim 10:
The combination of Romem and Quan disclose in Quan “The method according to claim 8 wherein the pattern recognition process comprises: determining that a given sequence of the monitored requests is received at one of the plurality of storage locations more than a predefined number of times.”[ wherein the pattern recognition process (0038, if the frequency of access is high) comprises: determining that a given sequence of the monitored requests (0038, how frequently the particular data file stored at the storage system is accessed and requested)is received at one of the plurality of storage locations (0038, storage system) more than a predefined number of times(0038, frequency of access is high)]Claim 11:
The combination of Romem and Quan disclose in Quan” The method according to claim 10, wherein the pattern recognition process comprises: determining that the given sequence of the monitored requests is received at one of the plurality of storage locations more than the predefined number of times within a predefined time period.”[ wherein the pattern recognition process (0038, if the frequency of access is high) comprises: determining that the given sequence of the monitored requests is received(0038, how frequently the particular data file stored at the Claim 12:
The combination of Romem and Quan disclose in Quan “The method according to claim 10, wherein the requests of the given sequence of requests are each associated with the same distinguished entry of the distributed storage system; wherein the distinguished entry in an entry for a given subscriber of the mobile communications networks.”[ wherein the requests of the given sequence of requests (0038, how frequently the particular data file stored at the storage system is accessed and requested)  are each associated with the same distinguished entry (0038, particular file) of the distributed storage system (fig. 2); wherein the distinguished entry in an entry(0038, particular file)  for a given subscriber (0038, user) of the mobile communications networks (fig. 4, mobile network)]
Claim 13:
The combination of Romem and Quan disclose in Romem “The method according to claim 1, wherein the data requested in one or more of the first requests, and the further data to be stored at the first storage location, are from the same distinguished entry of the distributed storage system.”[ wherein the data requested (fig. 5-6, 203 requested data element)in one or more of the first requests(0085, data flows during requests), and the further data to be stored at the first storage location(0094, local database that updates the related data element, as shown in 402), are from the same distinguished entry (fig. 5-7, database client) of the distributed storage system (fig. 1-3)]Claim 15:
Romem does not explicitly disclose “wherein the method comprises: 
interrogating a data replication map, 
the data replication map mapping data stored by the distributed storage system to one or more of the plurality of storage locations at which the data is stored; and 
wherein the determining the second storage location at which the determined further data is stored is based on the interrogating.”
On the other hand, Quan discloses 
“interrogating a data replication map,” [interrogating (0032, popularity of a particular file is measured) a data replication map (0032, based on a number of factors… a number of computing devices associated with one or more of the users that contain the particular data file)]
“the data replication map mapping data stored by the distributed storage system to one or more of the plurality of storage locations at which the data is stored; and” [the data replication map (0032, number of factors) mapping (0032, a number of computing devices associated with one or more of the users that contain the particular data file,) data (0042-0043, file a, file b, file c) stored by the distributed storage system (fig. 2 235) to one or more of the plurality of storage locations (0029, the storage system 235 can be similar to storage system 105; 0021 The storage system 105 contains storage nodes )at which the data is stored (fig. 2 235)]
“wherein the determining the second storage location at which the determined further data is stored is based on the interrogating”[ wherein the determining the second storage location (0043, add another copy of file c in storage unit of storage systems 235 c-d) at which the 

Both Romem and Quan provide further data to be stored as an write request.  Romem does not explicity disclose regulating the amount of copies at each storage system by determining any information.  On the other hand, Quan provides for determining information via popularity of a particular file is measured (interrogating) in order to regulate the amount of copies stored on the distributed storage system.  Both Romem and Quan are further directed towards managing storage systems in order to improve latency.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing date of the application to have provided Quan’s disclosure above to the disclosure of Romem for the purpose of providing storing less copies or adding more copies in order to improve the overall latency when requesting a file in the storage system.Claim 16:
The combination of Romem and Quan disclose in Quan “The method according to claim 15, wherein the method comprises: responsive to the storing of the further data at the first storage location such that the further data is replicated at the first storage location, updating the data replication map such that the updated data replication map maps the further data to the first storage location.”[ responsive to the storing of the further data (0030, upload data file) at the first storage location (0043, 235a)such that the further data is replicated at the first storage location (fig. 235a, file c), updating the data replication map such that the updated data replication map maps the further data to the first storage location (0043, the popularity value may indicate that 
Claim 17:
The combination of Romem and Quan disclose in Romem “The method according to claim 1, wherein the method comprises: removing the further data from the second storage location; or moving the further data from the second storage location to a further one of the plurality of storage locations.”[ removing the further data from the second storage location (fig. 7,  removal request); or moving the further data from the second storage location to a further one of the plurality of storage locations (0094, remove request or an update request to all or some of the local databases)]Claim 18:
Romem discloses “The method according to claim 17, wherein the removing the further data from the second storage location is responsive to a determination that a data redundancy criterion for the further data has been met;”[ wherein the removing the further data from the second storage location (fig. 7, removal request) is responsive to a determination that a data redundancy criterion for the further data has been met (fig. 7 403; 0094, update the related data element is forwarded by the local storage unit to the global sub system); wherein the moving the further data from the second storage location to a further one of the plurality of storage locations comprises moving the further data from the second storage location to a storage location of the 

Romem does not explicitly disclose “wherein the moving the further data from the second storage location to a further one of the plurality of storage locations comprises moving the further data from the second storage location to a storage location of the plurality of storage locations that is geographically nearer to the first storage location than is the second storage location”

On the other hand, Quan discloses “wherein the moving the further data from the second storage location to a further one of the plurality of storage locations comprises moving the further data from the second storage location to a storage location of the plurality of storage locations that is geographically nearer to the first storage location than is the second storage location”[ wherein the moving the further data from the second storage location (0043, add another copy of file c)to a further one of the plurality of storage locations (0043, in storage unit of storage systems 235c-d)comprises moving the further data from the second storage location to a storage location of the plurality of storage locations that is geographically nearer to the first storage location than is the second storage location (0043, closer to the location where the user has travelled to)]
Both Romem and Quan provide further data to be stored as an write request.  Romem does not explicity disclose regulating the amount of copies at each storage system by determining any information.  On the other hand, Quan provides for determining information via popularity of a particular file is measured (interrogating) in order to regulate the amount of copies stored on the distributed storage system. Quan further provides for closer copies to be 

Claim 20:
The combination of Romem and Quan disclose in Romem “The method according to claim 1, wherein the method comprises, at the first storage location: 
receiving a request for the further data from a request source; and” [receiving a request request for the further data(0042, future requests from the same location meet real time responsiveness) from a request source (fig. 6, database client)]
“obtaining the further data stored at the first storage location; and” [obtaining the further data stored (0091, includes the requested data element)at the first storage location (fig. 6 local database)]
“providing, in response to the received further request, the further data to the request source or;”[ providing, in response to the received further request(0042, future requests from the same location meet real time responsiveness), the further data to the request source(fig. 6, database client)]
 “wherein the method comprises: 
determining whether or not the further data is stored at the first storage location; and wherein the determining the second storage location at which the determined further or” [determining whether or not the further data is stored at the first storage location (fig. 6, 301, not found/ fig. 5 202 requested data element ); and wherein the determining the second storage location at which the determined further data is stored (0091, requested data element is stored in the global database) is responsive to a determination that the further data is not stored at the first storage location (fig. 6, not found)]
“wherein the distributed storage system is a Unified or Universal Data Repository of a mobile telecommunications network.”[ distributed storage system (0039, distributed system)is a Unified or Universal Data Repository (fig. 4, global database)of a mobile telecommunications network (0039, distributed system supports public land mobile networks systems)]

Claim 23:
Romem discloses “Apparatus comprising a processor and memory at a first storage location of a distributed storage system of a mobile communications network, the distributed storage system comprising a plurality of said storage locations, each storage location being geographically separated from one another, the apparatus being arranged to perform a method of, at the apparatus arranged to:”[ Apparatus comprising a processor and memory (0033, computing platform) at a first storage location of a distributed storage system(0042, storage devices hosted in a number of different sites and connected with one another) of a mobile communications network(0039, a distributed storage system that supports public land mobile networks systems), the distributed storage system comprising a plurality of said storage locations, each storage 
“receive one or more first requests for data stored in the distributed storage system”[ receive one or more first requests for data (0085, data flows during requests)stored in the distributed storage system (fig. 1-3)] 
“determine, based on the one or more first requests, further data to be stored at the first storage location, the further data being different to the data requested in the one or more first requests;” [determine (fig. 5-7), based on the one or more first requests(0085, data flows during requests), further data to be stored at the first storage location (000094, local database that updates the related data element, as shown in 402), the further data (0094, data element)being different (0094, write) to the data requested (fig. 5-6, 203 requested data element)in the one or more first requests (0085, data flows during requests)]
“determine a second storage location, of the plurality of storage locations, at which the determined further data is stored, the second storage location being different to the first storage location;” [determine a second storage location (fig. 7, remote local databases; fig. 7 global database), of the plurality of storage locations (fig. 1-3), at which the determined further data is stored (0094, global database updates the data element; 0094, the global database sends either a remove request or an update request to all or some of the local databases.), the second storage location (fig. 7, remote local databases; fig. 7 global database) being different to the first storage location (fig. 7, local database)]

“receive, in response to the replication request, the further data; and” [receive, in response to the replication request(fig. 7, update 404)  , the further data (0094, global database updates the data element; 0094, the global database sends either a remove request or an update request to all or some of the local databases.)]
“store the further data such that the further data is replicated at the first storage location in advance of one or more further requests for the further data being received at the first storage location.”[ store the further data (0094, global database updates the data element; 0094, the global database sends either a remove request or an update request to all or some of the local databases.) such that the further data is replicated at the first storage location(0063 data element that is locally stored in one of the local storage sub-system; 0094, local database that updates the related data element, as shown in 402)  in advance of one or more further requests for the further data being received at the first storage location (0042, future requests from the same location meet real time responsiveness)]

Romem does not explicitly disclose
“identifying a predefined access pattern with which the one or more first requests are associated; and” 


On the other hand, Quan discloses “wherein the determining the further data to be stored at the first storage location comprises: identifying a predefined access pattern with which the one or more first requests are associated; and” [wherein the determining the further data to be stored (0030, upload data file) at the first storage location (fig. 2 235) comprises: identifying a predefined access pattern (0032, access pattern) with which the one or more first requests are associated (0038, accessed or requested by a user;)]
“determining the further data to be stored at the first storage location based on the identified predefined access pattern.”[ determining the further data to be stored (0030, upload data file) at the first storage location (fig. 2 235) based on ((0032, based on number of factors…; 0043, file is not accessed as frequently…stores only one copy of file c)the identified predefined access pattern(0032, access pattern)]

Both Romem and Quan provide further data to be stored as a write request.  Romem does not explicitly disclose predefined access pattern.  On the other hand, Quan provides for determining access pattern for measuring popularity of a particular file in order to regulate the amount of copies stored on the distributed storage system.  Both Romem and Quan are further directed towards managing storage systems in order to improve latency.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing date of the application to have provided Quan’s disclosure above to the disclosure of Romem for the 
Claim 25:
Romem discloses “A non-transitory computer readable medium storing instructions which when executed on a computer cause the computer to perform a method of data replication in a distributed storage system of a mobile communications network, the distributed storage system comprising a plurality of geographically separated storage locations, the method comprising, at a first storage location of the plurality of geographically separated storage locations:”[A non-transitory computer readable medium storing instructions which when executed on a computer cause the computer to perform a method of data replication (0042, generating replicas) in a distributed storage system of a mobile communications network(0039, a distributed storage system that supports public land mobile networks systems), the distributed storage system comprising a plurality of geographically separated storage locations(0042, The storage system comprises a distributed storage sub-system, which may be referred to as a global storage sub-system that includes a number of storage devices hosted in a number of different sites and connected with one another via a network.), the method comprising, at a first storage location of the plurality of geographically separated storage locations(0042, storage devices hosted in a number of different sites and connected with one another)] 
“receiving one or more first requests for data stored in the distributed storage system”[ receiving one or more first requests for data (0085, data flows during requests)stored in the distributed storage system (fig. 1-3)] 
to be stored at the first storage location (000094, local database that updates the related data element, as shown in 402), the further data (0094, data element)being different (0094, write) to the data requested (fig. 5-6, 203 requested data element)in the one or more first requests (0085, data flows during requests)]
“determining a second storage location, of the plurality of storage locations, at which the determined further data is stored, the second storage location being different to the first storage location;” [determining a second storage location (fig. 7, remote local databases; fig. 7 global database), of the plurality of storage locations (fig. 1-3), at which the determined further data is stored (0094, global database updates the data element; 0094, the global database sends either a remove request or an update request to all or some of the local databases.), the second storage location (fig. 7, remote local databases; fig. 7 global database) being different to the first storage location (fig. 7, local database)]
“sending, to the determined second storage location, a replication request for replicating the determined further data at the first storage location;” [sending, to the determined second storage location (0094, global database updates the data element; 0094, the global database sends either a remove request or an update request to all or some of the local databases.), a replication request for replicating(fig. 7, update 404)  the determined further data at the first storage location (0094, local database that updates the related data element, as shown in 402)]
“receiving, in response to the replication request, the further data; and” [receiving, in response to the replication request(fig. 7, update 404)  , the further data (0094, global database 
“storing the further data such that the further data is replicated at the first storage location in advance of one or more further requests for the further data being received at the first storage location;”[ storing the further data (0094, global database updates the data element; 0094, the global database sends either a remove request or an update request to all or some of the local databases.) such that the further data is replicated at the first storage location(0063 data element that is locally stored in one of the local storage sub-system; 0094, local database that updates the related data element, as shown in 402)  in advance of one or more further requests for the further data being received at the first storage location (0042, future requests from the same location meet real time responsiveness)]

Romem does not explicitly disclose
“identifying a predefined access pattern with which the one or more first requests are associated; and” 
“determining the further data to be stored at the first storage location based on the identified predefined access pattern.”

On the other hand, Quan discloses “wherein the determining the further data to be stored at the first storage location comprises: identifying a predefined access pattern with which the one or more first requests are associated; and” [wherein the determining the further data to be stored (0030, upload data file) at the first storage location (fig. 2 235) comprises: identifying a 
“determining the further data to be stored at the first storage location based on the identified predefined access pattern.”[ determining the further data to be stored (0030, upload data file) at the first storage location (fig. 2 235) based on ((0032, based on number of factors…; 0043, file is not accessed as frequently…stores only one copy of file c)the identified predefined access pattern(0032, access pattern)]

Both Romem and Quan provide further data to be stored as a write request.  Romem does not explicitly disclose predefined access pattern.  On the other hand, Quan provides for determining access pattern for measuring popularity of a particular file in order to regulate the amount of copies stored on the distributed storage system.  Both Romem and Quan are further directed towards managing storage systems in order to improve latency.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing date of the application to have provided Quan’s disclosure above to the disclosure of Romem for the purpose of providing storing less copies or adding more copies in order to improve the overall latency when requesting a file in the storage system.


Response to Arguments
8.	Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive. 



A.	That Romem does not disclose “determining, based on the one or more first requests, further data to be stored at the first storage location, the further data being different to the data requested in the one or more first requests”, remarks page 11.  That the claim requires that further data is determined based on the requested data, and that this further data is not the same as the requested data but is based on identifying a predetermined access pattern associated with the request for the first data, page 11.  That b-f all relate to further data and not requested data, page 11.  That Romem does not reduce latency when requesting data in geographically distributed storage systems, page 11.  That the further data that might be based on the originally requested data is not retrieved.  That there is a predication mechanism to retrieve predicted further data before it is requested.
Regarding the asserted limitation, “determining, based on the one or more first requests, further data to be stored at the first storage location, the further data being different to the data requested in the one or more first requests” is not disclosed by Romem, this is disagreed.
Romem discloses the claimed “determining, based on the one or more first requests, further data to be stored at the first storage location, the further data being different to the data requested in the one or more first requests;” [determining (fig. 5-7), based on the one or more first requests(0085, data flows during requests), further data to be stored at the first storage location (000094, local database that updates the related data element, as shown in 402), the further data (0094, data element)being different (0094, write) to the data requested (fig. 5-6, 203 requested data element)in the one or more first requests (0085, data flows during requests)]

Regarding, remarks page 11, that this further data is not the same as the requested data but is based on identifying a predetermined access pattern associated with the request for the first data is not disclosed.  Romem discloses further data(0069, stored)  is not the same (fig. 7, write)as the requested data (0068 data is acquired via the network from a remote site; fig. 6, read).  Regarding, Romem does not disclose a predetermined access pattern associated with the request for the first data, this is moot in view of the 103 rejection.  Romem was indicated to not explicitly disclose a predetermined access pattern.  However, Romem discloses the further data(0069, locally stored; fig. 7 write)   is associated (0069, use data element..without the latency that is involved in a network retrieval) with the request for the first data (0068 data is acquired via the network from a remote site; fig. 6, read).
Regarding page 11 b-f all relate to further data and not requested data, the citations used for b-f were directed the storage of the data element.  See rejections above directed to limitations b-f.
Regarding, page 11, Romem does not reduce latency when requesting data in geographically distribued storage systems, this is disagreed.  Romem reduces latency when requesting data (see 0042, 0063, 0068-0069, and 0077, where requested data latency is reduced via local storage) in geographically distributed storage system (figs. 1-3, distributed storage system)

Regarding, page 12, there is no prediction mechanism.  This is disagreed, see 0077, there is a good prediction of the further data before it’s requested since it is stored earlier and closer for a future request.  Aside from that, there is nothing descriptive of a predication mechanism in the claim.

  

B. That Romem and Quan do not disclose “wherein the determining the further data to be stored at the first storage location comprises: identifying a predefined access pattern with which the one or more first requests are associated; and determining the further data to be stored at the first storage location based on the identified predefined access pattern.”  Page 11, that this is because Romem does not use a predefined access pattern.  Page 12, that Quan does not teach further data.  Page 12, that Quan does not teach further data related to but different from the first data is identified using a predefined access pattern associated with the first data.


“determining the further data to be stored at the first storage location based on the identified predefined access pattern.”[ determining the further data to be stored (0030, upload data file) at the first storage location (fig. 2 235) based on ((0032, based on number of factors…; 0043, file is not accessed as frequently…stores only one copy of file c)the identified predefined access pattern(0032, access pattern)]
Regarding, page 11, Romem does not disclose predefined access pattern, this was already addressed above.
Regarding, page 12, Quan does not teach further data, this is disagreed since it is stored data.
Regarding, page 12,  Quan does not teach further data related to but different from the first data is identified using a predefined access pattern associated with the first data, this is disagreed.  Quan teaches further data (0030, upload data file; stored data) related (fig. 2) to but different (0030 upload; i.e. a write) from the first data (0038, requested by a user; access/read) is identified (0031, data files stored at the storage system based on the popularity of the data files; 0032 popularity value of the particular data file is determined based on …access patterns) using 

All assertions have been traversed.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL PHAM/Primary Examiner, Art Unit 2167